EXHIBIT HIGHLAND BUSINESS SERVICES, INC. Code of Business Conduct and Ethics (Adopted by the Board of Directors on December 10, 2007) INTRODUCTION This Code of Business Conduct and Ethics covers a wide range of business practices and procedures. It does not cover every issue that may arise but it sets out basic principles to guide all employees of Highland Business Services, Inc. and its subsidiaries, if any (the “Company’). This Code reflects our commitment to a culture of honesty, integrity and accountability, and outlines the basic principles and policies with which all employees are expected to comply. Please read this Code carefully. In addition to following this Code in all aspects of your business activities, you are expected to seek guidance in any case where there is a question about compliance with both the letter and spirit of our policies and applicable laws, rules or regulations.Highland Business Services, Inc. will attempt to communicate any changes to the Code on or before the effective date of such changes, but reserves the right to modify, amend or alter the Code without advance or personalized notice to any person or employee. If a law conflicts with a policy in this Code, you must comply with the law. If you have any questions about these conflicts, you should ask your supervisor how to handle the situation. Those who violate standards in this Code will be subject to disciplinary action, up to and including termination of employment. If you are in a situation that you believe may violate or lead to a violation of this Code, follow the guidelines described in Section 14 of this Code. Your cooperation is necessary to the continued success of our business and the cultivation and maintenance of our reputation as a good corporate citizen. 1. COMPLIANCE WITH LAWS, RULES AND REGULATIONS Obey the law, both in letter and in spirit, is the foundation on which our ethical standards are built. All employees must respect and obey the laws of the cities, states and countries in which we operate. Although not all employees are expected to know the details of these laws, it is important to know enough about them to determine when to seek advice from supervisors, managers or other appropriate personnel. 2. CONFLICTS OF INTEREST A “conflict of interest” exists when a person’s private interests interferes in any way with the interests of the Company. A conflict situation can arise when an employee, officer or director takes actions or has interests that may make it difficult to perform his or her Company work objectively and efficiently.
